U.S. Securities and Exchange Commission Re:Globe Net Wireless Corp. Registration Statement on Form S-1 Sec File No. 333-172172 Globe Net Wireless Corp. 2302-3 Pacific Plaza 410 Des Voeux Road West Hong Kong, China VIA EDGAR May 10, 2013 U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549-4631 Attention:Mark P. Shuman Dear Mr. Shuman: Re: Globe Net Wireless Corp. (the “Company”) Registration Statement on Form S-1 Filed May 7, 2013 File No. 333-172172 Pursuant to the provisions of Rule 461 of Regulation C of the Securities Act of 1933, the Company requests an accelerated review of its Form S-1 Registration Statement for an effective date of Wednesday, May 15, 2013 at 5:00 p.m. (EST), or as soon thereafter as practicable. The Company is aware that the filing with the Commission may not be relied upon in any degree to indicate that the registration statement is true, complete or accurate. Please be advised that the Company has not distributed any preliminary prospectus and the Company is in compliance with Rule 15c2-8 of the Securities Exchange Act of 1934. Further, no other documents, reports or memoranda have been prepared for external use by the Company. The Company acknowledges that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Page - 1 U.S. Securities and Exchange Commission Re:Globe Net Wireless Corp. Registration Statement on Form S-1 Sec File No. 333-172172 May 10, 2013 Finally, the Company is also aware of its respective responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to the proposed public offering of the securities specified in the registration statement. Thank you for your co-operation. Sincerely, Globe Net Wireless Corp. Per:/s/ Ku Wai Li Ku Wai Li Director, Chief Executive Officer, President, Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer Page - 2
